Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

State of the Claims
Claims 1-15, drawn to a system for printing a three-dimensional (3D) object, were originally presented on June 28, 2019.  The preliminary amendment dated September 19, 2019 cancelled all original claims 1-15 and presented new claims 16-35.  No claims have been withdrawn from consideration.  In view of the foregoing, claims 16-35 are pending for prosecution on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) and/or 120 as follows:
	In the instant case, Applicants claim to the benefit of the earlier filing date of United States patent application number 14/967,055 and to the United States provisional patent application number 62/914,460 is acknowledged, however in order to be accorded the benefit of the earlier filing date, the instant application must name the inventor or at least one joint inventor named in the previously filed application or provisional application (see MPEP211.01(II)).  In the instant case, the instant application fails to share at least one common inventor with either the non-provisional ‘055 application or the provisional ‘460 application.  
In light of the foregoing, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application to which the later application is entitled the benefit of the earlier filing date (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
In this case, the disclosure of the prior-filed applications, Application No. 16/202,039, 14/848,162, and 62/047,308, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the prior-filed application fail to provide supporting basis for the recitation of “a photoinitiator having a solubility in said surface of less than 1 wt.%” as recited in claim 16; the recitation of “a photoinitiator, wherein said photoinitiator has a solubility in said surface that is less than a solubility of diphenyl(2,4,6- trimethylbenzoyl)phosphine oxide (TPO) in said surface” per claim 23, or the recitation of “a photoinitiating polymer comprising a photoinitiator” per claim 30.  The above identified limitations should be construed as illustrative of claim limitations which fail to find supporting basis in the identified priority documents and not an exhaustive accounting of the deficiencies.  
For all of the foregoing reasons, the instant application is accorded an earliest effective filing date of the present application, namely June 28, 2019

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specifically regarding claim 16, the limitation “a photoinitiator having a solubility in said surface of less than 1 wt%” is a functional limitation (see MPEP 2173.05(g)).  A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). In the instant case, Applicant has carefully recited that which is old and well known in the art of stereolithographic additive manufacturing then conveniently employs functional language at the exact point of novelty. Without reciting the particular structure or materials related to the photoinitiator all means or methods of resolving the problem (i.e. reducing solubility of the photoinitiator in the window of a 3D SLA additive manufacturing process) may be encompassed by the claim. This unlimited functional claim limitation extends to all means or methods of resolving a problem and is neither adequately supported by the written description nor is it commensurate in scope with an enabling disclosure.


Specifically regarding claim 23 and similar to the above remarks with respect to claim 16, the limitation of “a photoinitiator, wherein said photoinitiator has a solubility in said surface that is less than a solubility of diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide (TPO) in said surface” as recited lines 4-6 is a functional limitation (see MPEP 2173.05(g)).  A claim term is functional when it recites a feature "by what it does rather than by what it is" (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971). Here again, Applicant has carefully recited that which is old and well known in the art of stereolithographic additive manufacturing then conveniently employs functional language at the exact point of novelty. Without reciting the particular structure or materials related to the photoinitiator all means or methods of resolving the problem (i.e. reducing solubility of the photoinitiator in the window of a 3D SLA additive manufacturing process) may be encompassed by the claim. This unlimited functional claim limitation extends to all means or methods of resolving a problem and is neither adequately supported by the written description nor is it commensurate in scope with an enabling disclosure.
As the breadth of the of the noted limitation is nearly unbounded for reasons noted above and as Applicant has failed to provide sufficient direction to extend the teachings to the range of photoinitiators encompassed by the claim, the quantity of experimentation needed to made or use the 
Finally regarding claim 30, the recitation at claim 30, line 4 encompasses any photoinitiating polymer comprising a photoinitiator. By comparison, Applicant presents but a single exemplary polymeric photoinitiator, namely an oligomeric-TPO based photoinitiator (see examples 7 and 8).  Although Applicant points to non-patent literature references describing other polymeric photoinitiators (see PGPUB at paragraphs [0080]-[0083]), Applicant has presented no exemplary embodiments using any polymeric initiators other that the oligomeric-TPO example noted above.  Further, it can not reasonably be said that the sole embodiment described by Applicant enables the full scope of the claim which encompasses use of any polymeric photoinitiator absent an undue level of experimentation.  For at least the foregoing reasons, the quantity of experimentation needed to made or use the invention based upon the content of the disclosure would be undue. For all of the reasons noted above, it is the examiners assessment that the specification fails to satisfy the enablement requirement of 35 U.S.C. 112(a) because the specification fails to teach those skilled in the art how to make and use the full scope of the claimed invention without “undue experimentation”.


Claims 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Further regarding claim 16, the identity of the photoinitiator is defined relative to an undefined “surface” material and specifically to the solubility of the photoinitiator in that surface material.  Similarly, one of ordinary skill in the art would understand that the solubility value of one material in another would be intimately dependent upon the specific conditions (i.e. temperature, solute concentration, etc.) under which the solubility is determined.  As neither nature of the surface material nor the conditions under which the solubility is determined are defined, the precise metes and bounds of the claim are rendered unclear and indefinite.   
Claim 23 recites the limitation "said photoactive resin" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of expediting examination, the Examiner understands the recitation of “said photoactive resin” to be made in reference to the “resin between said build platform and said surface” as recited at lines 2-3.
Further regarding claim 23, see above notes on claim 16.  Specifically, neither the identity of the surface material nor the conditions under which the solubility parameter are to be determined are defined by the claim, the precise metes and bounds of the claim are rendered unclear and indefinite.  
Claim 30 recites the limitation "said photoactive resin" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of expediting examination, the Examiner understands the recitation of “said photoactive resin” to be made in reference to the “resin between said build platform and said surface” as recited at lines 2-3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-21, 23-28, and 30-34 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cole (US 2016/0167301).

Regarding claim 16 and with particular reference to the instant figure 1, Cole (US 2016/0167301) discloses a 3D SLA printer comprising a build platform (130), a surface (115) adjacent the build platform and a resin (120) between the build platform and the surface.  The resin comprises one or more precursors of a polymer ([0024]) and a photoinitiator having a solubility in the surface of less than 1 wt% ([0039].  Cole teaches that EM radiation is directed into the resin to cause formation of polymer from the one or more precursors in order to generate at least a portion of the 3D object coupled to the build platform or a previously deposited layer ([0020]).
Regarding claim 17, see Cole at ([0020]).
Regarding claim 18, see Cole at ([0050]).
Regarding claim 19, see Cole at ([0021])
Regarding claim 20, see Cole at ([0043])
Regarding claim 21, see Cole at ([0024]) and ([0004])

Regarding claims 24 to 28, see discussion of claims 17 to 21, respectively. 
Regarding claim 30, see discussion of claim 16 above and particularly Cole at paragraphs [0043]-[0047] and Examples 6 through 9.
Regarding claims 31-32, see discussion of claims 17-18 above.
Regarding claim 33, Cole teaches that the photoinitiator may comprise more than one photoinitiator component ([0009],[0024]).  In addition, oligomeric and polymeric photoinitiators of the type described in the Cole reference at [0043-[0047] and examples 6 to 8 are understood to comprise a plurality of photoinitiators per macromolecule.  
Regarding claim 34, see discussion of claim 21 above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 22, 29, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole (US 2016/0167301) as applied to claim 16 and in further view of Grossa (US 5,236,326).

Regarding claim 22, Cole teaches all that is recited in parent claims 16 and 21.  Cole teaches that the resin may comprise a photoinhibitor that inhibits the formation of polymer from the polymeric precursor (see [0024]).  However, Cole is silent regarding the step of directing EM radiation into the resin to cause the photoinhibitor to inhibit formation of the polymer in the manner required by the claim.  It may therefore be said that Cole teaches a “base” method upon which the claimed invention may be seen as an “improvement”, namely that the inhibitory action of the polymerization inhibitor is controlled by electromagnetic radiation.  

a window (347) configured to retain a resin (340); 
a build platform (341) configured to support a layer of the 3D object printed from said resin during said printing; 
one or more light sources (216, 216’) configured to direct a first light and a second light through said window to said resin (5:8-32); and 
a controller operatively coupled to said one or more light sources, wherein said controller is configured to:
 (i) direct said one or more light sources to direct said first light and said second light through said window to said resin (8:7-56), wherein (1) said first light subjects a first portion of said resin to curing to yield said polymeric layer coupled to said build platform or a previously deposited layer, and (2) said second light inhibits curing of a second portion of said resin (“Exposure elements 116 and 116' are designed to provide these two actinic radiations of different wavelengths. The first exposure element 116 provides the actinic radiation required for photohardening the composition 140, while the second exposure element 116' provides the radiation required to activate the inhibitor.” – 5:16-32)

In view of Grossa, it is apparent that the prior art contained a “comparable” method that has been improved in the same way as the claimed invention, namely a 3D SLA method and apparatus wherein EM radiation is directed into the resin to cause a photoinhibitor to inhibit formation of polymer from the one or more precursors in the manner claimed.  One of ordinary skill in the art could have applied the known dual light source method of Grossa to the base method of Cole and the results of such a modification would have predictably resulted in an improved SLA printing process.  The rationale 

Regarding claim 29, see discussion of claims 23, 28 and claim 22 above.
Regarding claim 35, see discussion of claims 30, 34, and claim 22 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2019/104072 discloses a 3D SLA manufacturing process comprising the use of a high molecular weight (>500 g/mol) polymeric photoinitiator comprising a plurality of pendent photoinitiator groups (page 3, lines 1-4).
Drazba (US 2019/0023917) at [0027] discloses a polymerization initiator which “comprises an organic small molecule, oligomer or polymer that absorbs UV light and/or visible light in the range of 200-500 nm (e.g., a benzyl ketal, hydroxyacetophenone, alkylaminoacetophenone, phosphine oxide, benzophenone, substituted benzophenone, thioxanthone, anthraquinone, and/or camphorquinone).”

Drazba at [0032] discloses an organic small molecule, oligomer, or polymer as the photoinitiator for a 3D SLA process (“In some embodiments, the photoinitiator comprises an organic small molecule, oligomer or polymer that absorbs UV light and/or visible light in the range of 200-500 nm (e.g., a benzyl ketal, hydroxyacetophenone, alkylaminoacetophenone, phosphine oxide, benzophenone, substituted benzophenone, thioxanthone, anthraquinone, and/or camphorquinone). Additional tertiary amine synergists (e.g., alkylamines, alkanolamines, ethanolamines (such as methyldiethanolamine, triethanol amine or dimethylethanolamine), or aminobenzoates (esters such as ethyl p-dimethylaminobenzoate or 2-ethylhexyl 4-aminobenzoate)) or hydrogen donors (e.g., an alcohol, ether, or thiol) may be included.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JASON L LAZORCIK/               Primary Examiner, Art Unit 1741